VAN NESS, District Judge,
in consequence of severe indisposition and a pressure of business, did not deliver an opinion in extenso. He said that he should grant the motion, and go into the state practice. He conceived that the thirty-fourth section of the judiciary ant of the United States placed the case within the second section of the New York statute for the amendment of the law, and the better advancement of justice; and, while he thought the practice of submitting cases involving long and intricate accounts legal, he viewed it as highly conducive to the administration of justice. From the affidavit on which the motion in the case was grounded, it appeared that between two and three millions of dollars had been disbursed for the United States by the defendant, and that it might take a jury several days to give a full and perfect examination to the great mass of accounts and vouchers involved in the suit ¡Referees were accordingly appointed, and a rule duly entered by the clerk of the court